Citation Nr: 0403883	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  97-34 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder as secondary to service-connected right lower 
extremity disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1948 to January 
1953.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 1999 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

In November 2002 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a chronic acquired low back 
disorder as secondary to service-connected right lower 
extremity disabilities.  

The Board, under authorizing criteria then in effect, 
undertook internal development of the issue of entitlement to 
service connection for a chronic acquired low back disorder 
as secondary to service-connected right lower extremity 
disabilities on a de novo basis.

In June 2003 the Board most recently remanded the case to the 
RO for due process purposes and further adjudicative action.

In August 2003 the RO denied entitlement to service 
connection for a chronic acquired low back disorder as 
secondary to service-connected right lower extremity 
disabilities on a de novo basis.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative and competent evidence of record establishes 
that a chronic acquired disorder of the low back cannot 
satisfactorily be dissociated from the service-connected 
right lower extremity disabilities.


CONCLUSION OF LAW

A chronic acquired low back disorder is proximately due to, 
the result of, or aggravated by service-connected right lower 
extremity disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection has been granted for status post 
amputation of the fourth digit of the right foot, evaluated 
as 30 percent disabling; anosmia, evaluated as 10 percent 
disabling; and old fracture of the right tibia, evaluated as 
noncompensable.

A December 1996 VA medical examination report of the spine 
shows a pertinent diagnosis of degenerative joint disease of 
the spine.  X-ray study of the lumbosacral spine disclosed 
degenerative disc disease at L2-3 and L3-4 with degenerative 
bone changes of L2 to L5.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a RO hearing held in August 1999.  A 
transcript of his testimony has been associated with the 
claims file.  The veteran reiterated his contention that his 
low back disorder was secondary to service-connected right 
lower extremity disabilities.

He acknowledged that no VA or non-VA medical professional had 
ever expressed an opinion linking his low back and right knee 
disorders to disabilities for which service connection had 
been established.

A September 2000 VA medical record with opinion suggests an 
etiologic relationship between the veteran's service-
connected right lower extremity disabilities and the onset of 
a low back disability.  
The examiner recorded that the veteran's injury to the right 
leg/knee and subsequent pain can cause him to walk and bear 
extra weight on his left side.  Over many years this can 
affect the bones and joints of his left foot and leg causing 
him pain and causing him to lean more to his left side.  This 
could also result in back and neck strain.

A November 2000 VA medical record shows the physician advised 
he had reviewed the veteran's records.  He stated that in his 
opinion degenerative joint disease of the lumbosacral spine 
could be secondary to his right foot disability.

A June 2001 VA orthopedic examination report shows the 
examiner had access to the veteran's claims file.  Following 
examination the examiner offered an inconclusive opinion on 
the question of whether an etiologic relationship existed 
between the veteran's service connected right lower extremity 
disabilities and the onset of a low back disability.  The 
examiner stated it was his medical opinion that the veteran's 
noted abnormality and discrepancy in the leg length alters 
his center of gravity and shifting his weight causing the 
lumbar condition and the amount of trauma or amount of use of 
the left knee.  The examiner recorded that the veteran had 
obviously had this discrepancy in his leg length which had 
never been documented, but appears to be the primary cause of 
the lumbar instability and pain.

VA conducted a special orthopedic examination of the veteran 
in March 2003.  The examiner recorded that he had reviewed 
the claims file.  His examination concluded in diagnoses of 
advanced degenerative joint disease at multiple levels of the 
lumbosacral spine, severe; healed deformity of the right 
tibia and fibula with no apparent objective deformity; and 
postoperative findings, right foot, including multiple 
metatarsal head resections.

The examiner recorded his opinion as follows:

"It is my opinion that the low back disorder noted 
above is not secondary to the service connected 
residuals of a fracture of the right tibia and status 
post amputation of the fourth digit of the right 
foot.  It is noted that the claim file was made 
available to me at the time of this examination.  


It is further my opinion that the low back disorder 
noted above found on examination is not secondary to 
the service connected residuals of the fractured 
right tibia or status post amputation of the right 
foot and has no direct relationship to the service 
connected residuals of the fractured right tibia and 
fibula and that was in no way aggravated by the 
service-connected disorders."


Criteria

Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  


In the November 2002 decision, the Board initially notified 
the veteran of the enactment of the VCAA when it determined 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a chronic 
acquired low back disorder as secondary to service-connected 
right lower extremities.  

In August 2003, in response to the directives of the Board in 
its June 2003 remand, the RO sent the veteran a VCAA 
development letter.  The RO notified the veteran of the types 
of evidence required to substantiate his claim and that VA 
would obtain such records if their release were authorized.  
In connection with the remand directives, the RO advised the 
veteran to identify any evidence not already of record, and 
to complete authorization forms (VA Forms 21-4142) as needed 
for the release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were authorized.  
The RO also advised him of the types of evidence required to 
substantiate his claim.  

In doing so, the Board and the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA; the RO advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, in statements 
dated in August 2003 the veteran advised the RO that he had 
no further evidence to submit in support of his claim, and 
even waived the additional time given to provide such 
additional evidence.

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the August 2003 Supplemental Statement of the Case (SSOC), 
he has been given notice of the requirements for service 
connection for a chronic acquired low back disorder as 
secondary to service-connected right lower extremities on a 
de novo basis.  The RO also provided the veteran with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  The evidence includes all relevant post service 
medical treatment and examination reports.  The veteran a VA 
special orthopedic examination in March 2003 as part of the 
internal development of his case undertaken by the Board.  
The examiner fully addressed the very issue which is the 
subject of this appeal; that is, secondary service 
connection.  As will be discussed further below, the medical 
examiner discounted any secondary relationship between the 
veteran chronic acquired low back disorder and his service-
connected right lower extremities.  

The Board finds that another VA examination is not warranted 
in this case because there are already of record several 
medical opinions from competent professionals who have 
addressed the very issue on appeal; that is, secondary 
service connection.  In this case, the issue whether he has a 
current chronic acquired low back disorder as secondary to 
his service-connected right lower extremities requires 
competent medical evidence.  In August 2003, on two 
occasions, the veteran stated that there was no additional 
evidence or information to be obtained or submitted in 
connection with his claim for secondary service connection.  
He requested that his claim be adjudicated and waived any 
additional time afforded to him to submit evidence.  

In the August 2003 SSOC the RO provided the veteran the 
provisions of the VCAA.  It is clear from the record that the 
RO fully considered the provisions of the new law in its 
adjudication of the veteran's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  




Having determined that the duties to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board reiterates the pertinent governing criteria 
referable to secondary service connection claims.  In order 
to prevail on a claim for secondary service connection, there 
must be competent medical evidence showing that a disability 
is proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  The 
evidentiary record in the veteran's case is in relative 
equipoise.


In this regard the Board directs attention to the multiple 
opinions of competent VA medical professionals of record.  
The earlier dated opinions are supportive of the veteran's 
contentions.  They clearly note that alteration of the 
veteran's gait due to the service-connected right lower 
extremity disabilities on a prolonged basis, as is the 
veteran's case, can lead to chronic lumbar complications.

The Board has also considered the report of the orthopedic 
specialist in March 2003.  His examination of the veteran led 
to his recorded conclusion that there was no relationship 
between the veteran's diagnosed low back disorder and his 
service-connected right lower extremity disabilities.  He did 
not provide a rationale for his conclusion.  This is in stark 
contrast to the supportive opinions of record which are 
earlier dated, and provide rationales for the conclusions 
reached.

Under the facts and circumstances of this case, the veteran 
must prevail where the evidentiary record is in relative 
equipoise, and such is the veteran's case.  For the foregoing 
reasons and bases, the Board concludes that the evidentiary 
record warrants a grant of entitlement to service connection 
for a chronic acquired low back disorder as secondary to 
service-connected right lower extremity disabilities with 
application of all pertinent governing criteria.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a), 4.3 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder as secondary to service-connected right lower 
extremity disabilities is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



